Citation Nr: 0528923	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  95-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of surgical treatment by the 
Department of Veterans Affairs in July 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 RO rating decision which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 as a 
result of surgical treatment by VA in July 1994.  In November 
2000 the veteran testified before the undersigned Veterans 
Law Judge at a personal hearing at the RO.  In February 2001, 
the Board remanded this issue to the RO for further 
development.  In July 2003, the veteran again testified at a 
personal hearing via videoconference from the RO before the 
undersigned Veterans Law Judge, presiding over the hearing in 
Washington, D.C.  In April 2004, the Board again remanded 
this matter in order to rectify a due process error.


FINDING OF FACT

The competent medical evidence of record does not show that 
the proximate cause of the veteran's additional disability, 
due to surgical treatment by the Department of Veterans 
Affairs in July 1994, was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical or surgical care in connection with the July 1994 
circumcision, nor does it show that the proximate cause of 
the veteran's additional disability was an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, as a result of surgical treatment by 
the Department of Veterans Affairs in July 1994, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial RO rating decision was made in June 
1998, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in April 2004.  Fortunately, the Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated that it was not requiring the voiding or 
nullification of any AOJ decision, only finding that 
appellants are entitled to VCAA-content-complying notice.  
Thus, the timing of the notice in this matter does not 
nullify the rating action upon which this appeal is based.

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In the present case, the veteran was provided with sufficient 
VCAA notice in April 2004, after the initial unfavorable RO 
decision in 1998.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield, supra.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With regard to the duty to assist, the VCAA also requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  

With regard to records, the Board notes that VA has obtained 
VA and private treatment records for the veteran, per his 
instructions.  There is no indication that there are any 
additional relevant VA or private treatment records that have 
yet to be obtained.  

In the October 2005 informal hearing presentation, the 
appellant's representative claimed that if the veteran's 
claim is not granted, the Board must determine whether 
medical quality assurance records exist for the veteran and 
remand for the RO to obtain any such records.  Under 38 
U.S.C.A. § 5705 records created as part of the medical 
quality-assurance program are confidential and access is 
limited.  The regulations at 38 C.F.R. §§ 17.500-17.511 
explain the provisions for maintaining confidentiality and 
limit access to the documents.  The Veterans Benefits 
Administration Adjudication Procedure Manual, (M21-1), Part 
IV, Chapter 22.03 includes a note which specifically 
instructs the RO not to request quality assurance 
investigative reports in conjunction with development of 
claims for benefits under 38 U.S.C.A. § 1151, that these 
record cannot be used as evidence in adjudication of such 
claims, and that copies of the reports are not to be placed 
in the claims folder.  Although VA is required under VCAA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits and 
quality assurance records may contain evidence and 
conclusions relevant to a determination under 38 U.S.C.A. § 
1151, VA is not permitted to disclose quality assurance 
records to the public, except in narrowly defined 
circumstances.  Records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must 
be disclosed to claimants.  Redisclosure of the quality 
assurance records of documents is prohibited by 38 C.F.R. § 
17.510.  The Board in this decision therefore notifies the 
appellant that the RO is prohibited from obtaining quality 
assurance records.  38 C.F.R. § 3.159(e).  The appellant may, 
however, himself request the records from VA.  38 C.F.R. § 
17.509.  

With regard to a VA examination, the Board notes that the 
veteran underwent VA examinations in 1999 and 2002, and 
opinions were provided by both VA examiners.  Although 
subsequent to the 2002 VA examination, the veteran requested 
another examination by a urologist, the Board finds, as more 
fully explained below, that another VA examination is not 
warranted or necessary.  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran in this matter.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).




Claim for Compensation under 38 U.S.C.A. § 1151

The veteran contends that he should be entitled to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the results of a July 1994 circumcision conducted 
at the VA Medical Center (VAMC) in Reno, Nevada. 

At the outset, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Section 422 of Public Law 104-204.  The new 
version of the law is more stringent and is effective with 
respect to claims filed on or after October 1, 1997.  The 
veteran's claim was filed in December 1997, two months after 
this date, and thus the current version of the law applies.  
VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

A review of the record shows that in July 1994 the veteran 
underwent a circumcision at the Reno VA Medical Center 
(VAMC).  A July 14, 1994 operative report shows that the 
veteran underwent the procedure with no complications 
encountered.  There are several post-operative VA treatment 
records of record.  Three days after surgery the veteran 
called to inquire why sutures were put in his circumcision.  
He was advised that the sutures would dissolve and that he 
should quit pushing the skin up over the sutures.  Three days 
later the veteran requested that his circumcision site be 
examined as the sutures were too tight.  Both the nurse and a 
doctor examined the sutures line and found no problem with 
the suture line.  Two days later the veteran called and 
reported his circumcision had burst open.  He was examined 
and it appeared that a stitch had come loose.  It was noted 
that the veteran was asked if he had had sex, as he was 
cautioned to have no sexual activity for one month post-op.  
He reported he had an erection.  He was referred to a doctor, 
who noted that the veteran reported he had an erection and 
examination showed dehiscence of the distal and ventral 
suture lines.  Eight days later the doctor noted that the 
veteran was still healing and may need surgical revision in 
six months.  

Subsequent VA treatment records show that the veteran 
continued to report problems with penile pain and burning, 
and problems with urination and sexual dysfunction.  In March 
1998 the veteran was seen by Dr. Stone, a urologist at the UC 
Davis School of Medicine.  It was noted that the veteran 
complained of spraying of urine, increasing pain with 
voiding, and difficulty with intercourse due to painful, 
redundant, ventral penile skin.  Dr. Stone noted that the 
veteran could be improved by reconstruction.  He eventually 
obtained clearance from VA to go outside VA for treatment of 
his coronal hypospadias.  In December 2003 he was evaluated 
by a private physician who found that his urethral meatus was 
right at the corona and he had an open sulcus up to the tip 
of the glans penis, such that he could either void sitting 
down or if he tried to void standing up he would always have 
spraying of his stream.  It was noted that because of his 
weight he had a retracted penis, which probably made it even 
more difficult to aim his stream.  The veteran was advised 
that a simple meatoplasty should be able to bring his 
urethral meatus to the tip of the penis.  In July 2004 he 
underwent a distal hypospadias repair, meatoplasty, and 
cystoscopy.  The preoperative diagnosis was megameatus or 
distal hypospadias.  Post-operative records show that two 
months after surgery, in September 2004, the veteran was 
doing very well post-urethroplasty and he reported he hardly 
sprayed at all and was able to void directly into the toilet.  
He continued with a catheter just at the tip to keep the tip 
open, but was advised he could stop using this if he 
continued to do well.  The cosmetic result was noted to be 
excellent.

It is clear from the record that the veteran experienced 
additional disability from his July 1994 circumcision at the 
Reno VAMC.  On VA examination in March 1999 the examiner 
concluded that the veteran had a urethral deformity with a 
fistula and bifid urinary stream, which related temporally to 
the prior surgical procedure, but was complicated by his 
uncontrolled diabetes.  In a June 1999 VA examination 
addendum it was noted that the veteran's bifid stream was 
clearly a result of the circumcision, and that if a fistula 
were found to be present this would be secondary to the 
circumcision with the end result of a bifid stream.  The 
veteran's impotence was found to be most likely due to his 
diabetes and not his circumcision.  On VA examination in 
August 2002, the examiner concluded that the veteran did have 
an additional disability as a result of the circumcision in 
July 1994 in that he had a bifid urinary stream.  The 
examiner indicated it was difficult to determine whether his 
sexual dysfunction had anything to do with the circumcision.  
The examiner opined that the veteran's sexual dysfunction did 
not have anything to do with the circumcision because the 
veteran was an insulin dependent diabetic with diminished 
circulation in his lower extremities and some neuropathy.  
The examiner also noted that sexual function also requires 
psychological input, and since the veteran was convinced he 
has dysfunction as a result of the surgical procedure, this 
may also contribute to his dysfunction.  

However, although the veteran has additional disability, 
there is no competent medical evidence of record suggesting 
that the veteran's additional disability, including bifid 
urinary stream, was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, nor is there competent evidence of 
record showing that that the bifid urinary stream was an 
event not reasonably foreseeable.  To the contrary, the VA 
examiner in August 2002 (a surgeon who has performed 
circumcisions) specifically opined that any additional 
disability was not the product of carelessness, negligence, 
lack of proper skill, error in judgment or similar incidence 
of fault on the part of VA.  The VA examiner in August 2002 
also indicated that it was difficult to determine if the 
disability was foreseeable, but noted that the veteran was 
given explicit post-operative instructions which were not 
followed.  The VA examiner noted that with the known mental 
health diagnosis of this veteran, one might project that 
there could be problems, but one could not assume they would 
occur.  The VA examiner concluded that the end result was a 
normal result of a surgical procedure of this kind when there 
was dehiscence, which is a known complication of surgery, and 
when the patient is noncompliant, as recorded in the post-
operative instructions.  There are no medical opinions of 
record to the contrary.  While other physicians have also 
found that the veteran sustained additional disability as a 
result of the circumcision in July 1994, none of these 
physicians have found that the additional disability resulted 
from improper medical care or was an event not reasonably 
foreseeable.  Moreover, the Board gives this uncontradicted 
VA opinion in August 2002 significant weight because the 
examiner reviewed the veteran's medical records in detail and 
provided opinions after a full review of the medical question 
at issue and the medical facts pertaining to the veteran.  

Although the veteran declined to be examined by the VA 
examiner, primarily because he wanted to be examined by a 
urologist rather than a surgeon, the Board finds that a VA 
examination was not necessary since VA has conceded that the 
veteran has additional disability as a result of the 
circumcision.  Rather, what was missing was a competent 
medical opinion assessing the quality of medical care 
afforded by VA to the veteran at the time of his circumcision 
in July 1994.  Since the VA examiner in 2002 reviewed the 
veteran's claims file and medical history, including the 
records pertaining to his circumcision and post-surgical 
treatment, and rendered an opinion thereon, there was no need 
for an additional examination of the veteran in 2002.  

In that vein, the Board notes that since the VA examination 
in August 2002, the veteran has repeatedly requested that he 
be provided another examination, by a urologist, who is not 
affiliated with VA.  The veteran has also indicated that he 
wants a urologist to correct the problems caused by the 
circumcision in July 1994.  The problem with this argument is 
that it is clear from the record, and VA has conceded, that 
the veteran did sustain additional disability as a result of 
the circumcision in July 1994.  This finding alone, however, 
is not enough to grant entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  As noted above, the 
statute provides that a disability is a "qualifying 
additional disability" if the disability was caused by 
surgical treatment, furnished by VA and the proximate cause 
of the disability or death was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, or by an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  Thus, what is at issue is 
whether the additional disability is a "qualifying" 
additional disability due to improper medical care rendered 
by VA.  Thus, an assessment of the quality of medical or 
surgical care provided to the veteran is what is at issue.  
Finally, the RO and the VAMC detailed the difficulty that was 
involved in attempting to have the veteran seen by a VA 
urologist, and explained that the VA examiner who was to 
examine the veteran was a surgeon who has done hundreds of 
circumcisions.  Since what is at issue is the quality of 
medical care rendered to the veteran at the time of the 
circumcision in July 1994, an opinion rendered by a surgeon 
who has performed many circumcisions is found to be 
appropriate and sufficient.  Moreover, since the veteran's 
problems with urinary stream were corrected by surgery 
performed in a private facility in July 2004 and the fact 
that VA conceded the veteran did sustain additional 
disability as a result of the July 1994 circumcision, there 
is no indication that having the veteran undergo another 
invasive examination by a urologist is warranted or necessary 
in order for VA to make a decision in this matter.

The Board has considered the veteran's and his spouse's 
statements and testimony regarding his ongoing and 
significant problems with urination and sexual dysfunction 
since the July 1994 circumcision, as well as their statements 
relating his urination problems and sexual dysfunction to his 
July 1994 surgery and/or negligence.  However, as lay 
persons, they do not have the competence to render a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While very sympathetic to the veteran's condition, in view of 
the foregoing, the Board concludes that the weight of the 
competent evidence is against a finding that the proximate 
cause of the additional disability (bifid urinary stream) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; or 
that the proximate cause of the additional disability was an 
event not reasonably foreseeable.  U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  The criteria for compensation under 38 U.S.C.A. § 
1151 are not met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of surgical treatment by the 
Department of Veterans Affairs in July 1994 is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


